The opinion of the court was delivered
Per Curiam.
The defendant appeals from the refusal of the Hudson County Court to issue a writ of habeas corpus and adjudicate the case on its merits.
The issues now raised are identical with the issues heretofore raised and adjudicated on appeal to this court. State v. King, 37 N. J. 285 (1962). The posing of these questions in pseudo-constitutional guise adds nothing new for consideration.
Affirmed.
For affirmance — Chief Justice Weintraub, and Justices Jacobs, Francis, Proctor, Hall, Schettino and Hane-man—7.
For reversal—None.